OPINION OF THE COURT
Lynch, J.
The People appeal an order granting the defendant’s motion to suppress a gun found on him and statements made to the arresting police officers. We find that suppression should have been denied.
In a midafternoon in January, 1982, two police officers were in a marked police car driving on 145th Street. They passed a service station where they knew that “there’s a lot *398of stolen cars and a lot of stolen property sold”. In the yard of the station they saw, at some remove from the gas pumps, a late model Toyota with rental car plates. In it were three young males, one behind the wheel. The officers made a U-turn for a better look. When this happened, the driver of the Toyota looked at the police car and then began driving out of the station. The Toyota jerked forward, then stopped, then jerked forward again, and stopped again. Finally, the driver got the car under motion, turned into a parking lane and then, without signaling, into a driving lane. At this point, the police pulled the car over. The defendant was in the front passenger seat.
At the request of the police, the driver produced his license but was unable to produce a registration. The officer suggested that rental cars usually have the rental contract and the registration in the glove compartment. The driver looked there and found a rental contract. The officer asked the driver to name the person to whom the car had been rented. There was no response. Asked again, the driver admitted that he did not know. He said that he got the car from a man who lived in his project building whose name was unknown to him. He added, “I’m just going to bring the car back up to where I originally got it and he’ll be standing on the street corner waiting and that’s how I’m bringing it back”.
Observing that the rental car was due to be returned that day, the officers called for another car to take the Toyota driver to the precinct for further investigation. The passengers were asked to step out. One officer patted down the driver; another patted down the defendant and a loaded gun was found in his jacket pocket. The defendant was arrested and all three of the occupants were taken to the precinct. After having been given his Miranda rights, the defendant stated, “I had found the gun a day ago behind the building where I lived”, and he explained that he kept it because “I thought I might need it because of the roughness of my neighborhood”.
To this testimony given at the suppression hearing, one or the other of the officers added: that he did not recall giving a summons to the driver for his failure to signal his turn into traffic, that he may just have warned him; that *399he suspected unauthorized use of a motor vehicle; that his intent was to notify the rental company and the person named on the rental contract, but that the driver and the other passenger were released when the rental company reported that the car was not listed as stolen and the lessee could not be found; that it was department policy to frisk anyone before bringing him to the precinct for investigation. The officers also stated that they intended to stop the car before it had failed to signal its turn into traffic. The officers were under the impression, erroneously as it turned out, that one had to be 25 to rent a car in New York City. The driver looked to them to be much younger than that.
The hearing court, in granting suppression, found that the Toyota was not stopped for any failure to signal, but for a suspicion of an underaged driver. It found that the police lacked probable cause to transport the occupants to the precinct and that inquiry showing that the car had not been reported stolen eliminated any reasonable suspicion that it had been stolen. (The court made a factual error here; there was no testimony that a plate check had been made from the street.) The court also found that further police action had to have been based on the driver’s claim how he got the car, an explanation that the court found was dubious but not a patent falsehood. The court further found that the officers had no reason to be suspicious of the passengers and thus there was no reason for patting them down.
A temporary stop of a motor vehicle is less intrusive than an arrest and does not require probable cause. “[T]he degree of suspicion required to justify the stop is minimal. Nothing like probable cause as that term is used in the criminal law is required” (People v Ingle, 36 NY2d 413, 415). All that is required are “some articulable facts, which initially or during the course of the encounter, establish reasonable suspicion that the person is involved in criminal acts” (People v Harrison, 57 NY2d 470, 476).
The hearing court found that the police, believing the minimum age for car renting was 25, stopped the Toyota because its occupants were under that age. While this was erroneous in that it is possible to rent a car at 18 years of *400age, nonetheless, we find that the attendant facts gave cause for reasonable suspicion. Here were youthful occupants of a rental car, seeming to the police to be underage, at a location known to deal in stolen cars, parked in an area of the station removed from any of the service facilities, who attempted to drive away when the police car made a U-turn to look them over, and whose unfamiliarity with the car was obvious from its jerk-and-stall operation. We find ample justification for the police stopping the car (see People v Roman, 74 AD2d 589, revd on other grounds 53 NY2d 39).
When evidence is apparent to a police officer “sufficient to lead a person of his experience and sophistication to reasonably conclude that a crime had been or was being committed”, there is probable cause for an arrest (People v Foster, 83 AD2d 282, 285). Here, the inability of the driver of the Toyota to produce a registration, his lack of knowledge of the rental contract in the glove compartment, his ignorance of the name of the person to whom the car had been rented, followed by his unlikely story how he came into possession of the car, all superimposed upon the observations that led to the stop initially, constituted probable cause for the driver’s arrest. It is immaterial that a license plate check was not made from the street. With that day only left to run on the rental agreement, the police could have reasonably concluded that a theft of the vehicle had not yet been reported.
It was error for the hearing court to have concluded that some suspicious conduct by the defendant was necessary for his arrest apart from his being a passenger in a car the police had probable cause to believe stolen. The probable cause supporting the arrest of the driver would support the arrest of the passenger (see Penal Law, § 165.05, subd 1). Probable cause having been established, the police were warranted in patting down the defendant prior to transporting him to the precinct (see People v Ellis, 93 AD2d 657; People v Howington, 83 AD2d 756).
The hearing court did not address the requested suppression of the defendant’s statements. We find that they were voluntarily made after he had been fully apprised of his rights.
*401Order, Supreme Court, New York County (Brenda Soloff, J.), rendered July 9, 1982, granting defendant’s motion to suppress physical evidence and a statement, should be reversed, on the law and the facts, and the motion to suppress denied.